UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6519



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEFAVRY TRAVEK GANTT,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-01-880; CA-04-2472)


Submitted:   July 27, 2005                 Decided:   August 5, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Defavry Travek Gantt, Appellant Pro Se. Elizabeth Jean Howard,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Defavry Travek Gantt appeals the district court’s order

denying his motion for an extension of time in which to note an

appeal from the underlying order denying relief on his 28 U.S.C.

§ 2255 (2000) motion.      Our review of the record including the

opinion of the district court discloses no reversible error.

Accordingly,   we   deny   Gantt’s   motion   for   a   certificate   of

appealability and dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                              DISMISSED




                                - 2 -